                Case 1:16-cv-09819-AKH Document 217 Filed 01/20/20 Page 1 of 1

               RASCO                 KLOCK
r,:::============---=;;----- ATTORNEYS-------
 USOC SD'\IY                RAS         O   I   KLOCK    I   PEREZ       I   NIETO

 D0Cl" \1ENT
 ELECTRONIC AL LY FILED             I                                                James Halter

 DOC#:_~~11                                                                          305.476.7100 (Main)
                                                                                     305.476.5141 (Direct)
                                                                                     305. 718.0639 (Facsimile)
 ~ \ TEFILED:_~/i _~                                                                 jhalter@rascoklock.com
                                                   January 20, 2020
                                                                                   ~o oy.A,c.tc~ ~~ tv"krtf'tt
      BY ECF AND FACSIMILE/ (212) 805-7942
      The Honorable Alvin K. Hellerstein
                                                                                  c.~1~""'\'1 fe,kJ-,.\t-A.. fl,"
      United States District Judge                                                .l""¥"'Y ~~ a.o~o~ ,, \.•11l1
      Southern District of New York
      500 Pearl Street                                                            ..J}••""~~ \. fc.L~"'f ,.,
      New York, New York 10007
                                                                                   l,OU; .._....             \ij~QO,_,
                      Re:     Craig Franklin v. Stephen Waters et al.,
                              SDNY Case No. 16 Civ. 9819 (AHK~                                         /'.

      Dear Judge Hellerstein:                                                          Y~
                                                                         l.Jt.,... /4. \-.2 \- ., Z'::s--    ,-0
               On behalf of Plaintiff, we write to request an adjournment of the status conference currently
       scheduled for January 24, 2020 at 10:00 a.m. Plaintiff's counsel is not available because he will
       be actively engaged in an arbitration this entire week, including that day. While we originally
       expected to be able to manage the conflict, my colleague with respect to both cases (the arbitration
       and the above-referenced matter) was recently scheduled for eye surgery on Thursday, January 23 ,
       2020 and, as a result, it is no longer possible to avoid the conflict.

              Defendants consent to the adjournment. Should the Court wish to reschedule the
       conference for a Friday, Defendants are not available on January 31 , 2020 but the parties are
       mutually available on February 7, 2020 and February 14, 2020.

              The parties have not previously requested an adjournment of the conference and no future
       dates would need to be adjusted.


                                                                   Respectfully submitted,

                                                                   RASCO KLOCK PEREZ & NIETO, LLC


                                                                                  tJ1kk
       cc:     Counsel of Record (by ECF)



                              555 Fifth Avenue. 17th Floor, New York, NY 10017 PH: 305-476-7100
                                                  WWW.RASCOKLOCK.COM
